Case 1:21-cv-02551-JPB Document 13 Filed 07/06/21 Page 1 of 2
Case 1:21-cv-02551-JPB Document 3 Filed 06/24/21 Page 1 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Georgia [~]

MEINEKE FRANCHISOR SPV LLC, as
successor-in-interest to MEINEKE CAR CARE
CENTERS, LLC

 

Plaintiff(s)
Vv.

JEFFREY THWEATT, ANTHONY K. OWENS, REBA
OWENS, and ADRIAN K. OWENS

Civil Action No, | *2!-¢v-2551

 

Nee ee ee es ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ANTHONY K. OWENS

3183 PINTO DRIVE
POWDER SPRINGS, GA 30127

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: MEREDITH WATTS, ESQ.

CAIOLA & ROSE

125 CLAIREMONT AVENUE
SUITE 240

DECATUR, GA 30030

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

JAMES N. HATTEN
CLERK OF COURT

6/24/2021

Date: s/Beverly Creech

 

Signature of Clerk or Deputy Clerk

 
Case 1:21-cv-02551-JPB Document 13 Filed 07/06/21 Page 2 of 2
Case 1:21-cv-02551-JPB Document 3 Filed 06/24/21 Page 2 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) PN nt he Ay ke C>( YEON

was received by me on (date) ¢ Ios [> / .

Mi personally served the summons on the individual at (place) YAR _ ons boss Ra
“Soresk Pack. GR 3adFT7D on ate) & / oe /5/ 3 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or

 

Cl T returned the summons unexecuted because 3 or

 

CO) Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: P-)-of WW one

Server’s signature

Miichae! 225 vors = Prsasss Server

Printed name and title

ATLANTA LEGAL SERVICES, INC.
3301 Buckeye Road, Suite 303
Atlanta, GA 30341
404-876-8098
Server’s address

Additional information regarding attempted service, etc:
